Citation Nr: 1117043	
Decision Date: 05/03/11    Archive Date: 05/10/11

DOCKET NO.  09-36 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating higher than 10 percent for osteoarthritis of the right knee.  

2.  Entitlement to a rating higher than 10 percent for osteoarthritis of the left knee.  

3.  Entitlement to a rating higher than 10 percent for osteoarthritis of the lumbar spine.  

4.  Entitlement to a total disability rating for compensation based on individual unemployability.

REPRESENTATION

Veteran represented by:  Disabled American Veterans

ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from November 1974 to April 1977.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in September 2008 of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In August 2010, the Board favorably decided an issue regarding service connection for a psychiatric disorder, and remanded the case to the RO for consideration of the issue regarding a total disability compensation rating based on individual unemployability following the assignment of a rating for the psychiatric disorder. The requested development was completed, and the case has now been returned to the Board.

The claim for a total disability rating for compensation based on individual unemployability under 38 C.F.R. § 4.16(b) is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  For the period considered in this appeal, the osteoarthritis of the right knee is manifested by pain, full range of motion, and X-ray evidence of degenerative arthritis; there is no clinical evidence of instability or subluxation.

2.  For the period considered in this appeal, the osteoarthritis of the left knee is manifested by pain, full range of motion, and X-ray evidence of degenerative arthritis; there is no clinical evidence of instability or subluxation.

3.  For the period considered in this appeal, the osteoarthritis of the lumbar spine is manifested by chronic low back pain, mild limitation of motion with pain and greater than 60 degrees of forward flexion, and greater than 15 degrees each of right and left lateral flexion, and right and left rotation, and degenerative joint disease by X-ray; there was no objective evidence of muscle spasm, guarding, or associated objective neurologic abnormalities.  

4.  The service-connected disabilities are osteoarthritis of the right knee, rated as 10 percent disabling, osteoarthritis of the left knee, rated as 10 percent disabling, and osteoarthritis of the lumbar spine, rated as 10 percent disabling; the disabilities have a combined rating of 30 percent, which does not meet the minimum schedular percentage standards for a total disability rating for compensation based on individual unemployability.  


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 10 percent for osteoarthritis of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5257, 5260, 5261 (2010).

2.  The criteria for a rating higher than 10 percent for osteoarthritis of the left knee have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5257, 5260, 5261 (2010).

3.  The criteria for a rating higher than 10 percent for osteoarthritis of the lumbar spine have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5242 (2010).

4.  The schedular criteria for a total disability rating for compensation based on individual unemployability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.16(a) (2010). 



The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are:  1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting veteran-specific notice as to the effect on daily life and as to the assigned or a cross- referenced Diagnostic Code under which the disability is rated).

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  


The RO provided the Veteran pre-adjudicatory VCAA notice by letters, dated in January 2008, March 2008, and August 2008.  The notice included the type of evidence needed to substantiate the claims for a higher rating for the bilateral knee and lumbar spine disabilities, namely, evidence to show that the disabilities were worse and the effect the disabilities had on employment.  The March 2008 notice included the type of evidence needed to substantiate the claim for a total disability rating for compensation based on individual unemployability.  The Veteran was also notified that VA would obtain service records, VA records, and records of other Federal agencies and that he could submit private medical records or authorize VA to obtain private medical records on his behalf.  The notice included the provisions for the effective date of a claim and for the degree of disability assignable.

As for content and timing of the VCAA notice, the documents complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370, 374 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (preadjudication VCAA notice); of Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006) (notice of the elements of the claim); and of Vazquez-Flores v. Peake, 580 F.3d 1270 (Fed. Cir. 2009) (evidence demonstrating a worsening or increase in severity of a disability and the effect that worsening has on employment).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran was afforded the opportunity for a personal hearing, but he declined a hearing.  The RO has obtained VA records.  The Veteran has not identified any other pertinent records for the RO to obtain on his behalf.


Further, VA has conducted necessary medical inquiry in an effort to substantiate the claims.  38 U.S.C.A. § 5103A(d).  The Veteran was afforded VA examinations in February 2008 and August 2008.  There is no evidence in the record dated subsequent to the VA examinations that shows a material change in the disabilities to warrant a reexamination.  38 C.F.R. § 3.327(a).  In a March 2011 statement, the Veteran's representative argued that the Veteran should be provided another examination in order to obtain specific information as to pain on motion of the knees, because there was no such finding made (and if so the degree pain began) at the time of the February 2008 examination.  However, the Veteran soon thereafter underwent another VA examination in August 2008, and on this examination findings as to painful motion were clearly addressed.  

The Veteran's representative also argued in March 2011 that another examination was warranted in order to determine whether or not the bilateral knee and lumbar spine disabilities were preventing the Veteran from gaining and maintaining substantially gainful employment.  However, further development in this regard is not required because the evidence of record does not meet the requirements of 38 C.F.R. § 3.159(c)(4).  The Veteran's employability argument is addressed in the issue of a total disability compensation rating based on individual unemployability due to service-connected disability, which is on appeal.  In any case, a medical examination or medical opinion is not necessary to decide the total compensation claim.  In such a claim the initial question to be determined is whether or not the Veteran's service-connected disabilities meet the minimum schedular percentage standards set forth in 38 C.F.R. § 4.16(a), and in this case such a determination does not require a medical opinion or examination.

As there is no indication of the existence of additional evidence to substantiate the claims, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist.






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Principles of Evaluating Disabilities

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Separate Diagnostic Codes identify the various disabilities.  VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

When evaluating limitation of motion, consideration is given to the degree of functional loss caused by pain. 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  Under 38 C.F.R. § 4.45, weakened movement, excess fatigability, and pain on movement are factors to consider.  Under 38 C.F.R. § 4.59, with any form of arthritis, painful motion is a factor to be considered.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Higher Ratings for Osteoarthritis of the Knees

The Veteran asserts that a rating higher than 10 percent is warranted for his right knee osteoarthritis and a rating higher than 10 percent is warranted for his left knee osteoarthritis, based on a worsening of the conditions.  He requested a 20 percent rating for each knee.  In statements, he asserted that his disabilities have limited his mobility and affected his ability to carry out job duties as a regional sales director (he noted that he was no longer employed due to service-connected disabilities).  He stated that he could no longer drive long distances, which had been a job requirement, without severe discomfort, and that he was no longer capable of building in-store displays.  He alleged that he continued to experience patella dislocations and that none of the medications alleviated the increasing severity of the knee pain.  He also stated s that he had persistent and recurring symptoms of severe lateral instability of the knees.  

In this case, the Veteran filed a claim in December 2007 for a higher rating for osteoarthritis of the right and left knee disabilities.  His knees are currently each rated as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Codes 5010-5257.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5010, arthritis due to trauma established by X-ray findings is rated as degenerative arthritis on the basis of limitation of motion under the appropriate diagnostic code for the specific joint involved.  Under 38 C.F.R. § 4.71a, Diagnostic Code 5003, degenerative arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate Diagnostic Code for the specific joint or joints involved.

Normal or full range of motion of the knee is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.


Limitation of flexion of the leg to 60 degrees is rated as 0 percent disabling; flexion limited to 45 degrees is rated as 10 percent disabling; flexion limited to 30 degrees is rated as 20 percent disabling; and flexion limited to 15 degrees is rated as 30 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of the leg to 5 degrees is rated as 0 percent disabling; extension limited to 10 degrees is rated as 10 percent disabling; extension limited to 15 degrees is rated as 20 percent disabling; extension limited to 20 degrees is rated as 30 percent disabling; extension limited to 30 degrees is rated as 40 percent disabling; and extension limited to 45 degrees is rated as 50 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Separate ratings may be assigned for arthritis with limitation of motion of a knee under Diagnostic Codes 5003-5010 and for instability of the knee under Diagnostic Code 5257.  VAOPGCPREC 23-97 (July 1, 1997).  Separate ratings for each knee joint may also be assigned for both limitation of flexion and limitation of extension. VAOPGCPREC 9-04 (September 17, 2004).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5257, the criterion for a 10 percent rating are slight recurrent subluxation or lateral instability of the knee.  A rating of 20 percent rating requires moderate recurrent subluxation or lateral instability, and a rating of 30 percent requires severe recurrent subluxation or lateral instability.

The pertinent evidence of record consists of VA records including reports of VA examination reports in February 2008 and in August 2008.  

As for instability, despite the Veteran's contentions that he had severe lateral instability, there was no objective evidence of ligamentous laxity of either knee on the VA examinations.  On each examination, the examiner stated that there was no evidence of instability or laxity.  Moreover, VA records also do not show any finding of recurrent subluxation or lateral instability or complaints of recurrent instability.  


While the Veteran is competent to describe instability, the Board finds that his allegations of instability are not credible.  The VA records, which cover years of treatment for the knees, show that from time to time the Veteran complained of knee joint pain and that he was evaluated and diagnosed with knee arthralgia.  The Veteran, however, was not shown to complain of knee instability, even for the occasions he sought treatment during the pendency of this appeal.  In this case, the Board finds that the Veteran's complaints registered for the purpose of receiving treatment are to be viewed as credible, as opposed to his complaints made for the purpose of receiving additional disability compensation.  

For the foregoing reasons, for the period considered in this appeal, the Veteran does not satisfy the criteria provided for a compensable rating under Diagnostic Code 5257.  

As for limitation of motion of the knees, the evidence clearly demonstrates degenerative joint disease in both knees by X-ray.  

On the VA examinations the examiner acknowledged the Veteran's complaints that his bilateral knee condition affected the motion of his knees, but on objective demonstration the Veteran was described as having full or normal, range of motion, that is, 0 degrees of extension and 140 degrees of flexion of both knees.  In February 2008, the examiner noted that there was painful movement of the left knee, but indicated that there was no additional limitation of motion on repetitive use.  Further, the Veteran's gait was normal and he had no evidence of abnormal weight bearing.  In August 2008, the examiner noted that there was full range of motion without pain on motion.  VA records reflect complaints of knee pain periodically, but any limitation of motion of the knees were not recorded in degrees of loss of motion.  The examiner in February 2008 also noted that there were effects of the bilateral knee problem on daily activities, including moderate effects on performing chores and shopping and severe effects on exercise, sports and recreation.  He was not employed.  VA records show findings consistent with those findings on examination, where arthralgia was diagnosed and joints were generally shown to have full range of motion, as noted in October 2007.  

Although the principal symptom of the Veteran's osteoarthritis of the knees is pain, the objective findings do not show that pain limits either of his knees to such an extent as to satisfy the criteria provided for a compensable rating for either limitation of flexion or extension under Diagnostic Codes 5260 or 5261.  Further, there was no additional limitation of motion after repetitive use from fatigue, weakness, lack of endurance, and incoordination, even considering functional loss due to pain and painful movement, which was considered by the VA examiner.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995). 

However, painful motion of the knees, as noted in the left knee in February 2008 and as shown on examination to affect various activities of daily living, warrants a 10 percent rating where there is also degenerative arthritis confirmed by X-ray, as in this case.  Accordingly, each of the Veteran's knees is properly evaluated as 10 percent disabling under Diagnostic Code 5010.  

In the absence of objective medical evidence of other separate and distinct manifestations of the service-connected right and left knee disabilities not contemplated in the current rating assignment, the Board finds no basis upon which to assign a higher or separate disability rating.  No other Diagnostic Codes are shown to be applicable based on the nature of the symptoms complained of by the Veteran and documented in the medical evidence of record.  

For the reasons articulated, the preponderance of the evidence is against the claims for a rating higher than 10 percent for the right knee osteoarthritis and for a rating higher than 10 percent for the left knee osteoarthritis.  38 U.S.C.A. § 5107(b).  In arriving at this conclusion, the Board has considered whether assignment of "staged" ratings under Hart v. Mansfield, 21 Vet. App. 505 (2007) was appropriate.

Higher Rating for Osteoarthritis of the Lumbar Spine

The Veteran asserts that a rating higher than 10 percent is warranted for his osteoarthritis of the lumbar spine.  He requested a 40 percent rating for his lumbar spine disability.  

In statements, he asserted that his disability has limited his mobility and affected his ability to carry out job duties as a regional sales director (he noted that he was no longer employed due to service-connected disabilities).  He stated that he could no longer drive long distances, which had been a job requirement, without severe discomfort, and that he was no longer capable of building in-store displays or lifting and placing cases weighing in excess of 40 pounds.  He alleged that he had severely limited movement in his back due to his disability.  He stated that his low back was manifested by constant pain and that he was unable to sit or stand for any length of time.  

The criteria for rating a disability of the lumbar spine are for application with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a, the General Rating Formula for Diseases and Injuries of the Spine.

The criteria for the next higher rating, 20 percent, are forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, Diagnostic Code 5242 (degenerative arthritis of the spine).

The criteria under the General Rating Formula for Diseases and Injuries of the Spine have accompanying notes.  The pertinent notes are summarized as follows.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Unfavorable ankylosis is a condition in which the entire thoracolumbar spine is fixed in flexion or extension, and the ankylosis results in one or more of the following:  difficulty walking because of a limited line of vision, restricted opening of the mouth and chewing, breathing limited to diaphragmatic respiration, gastrointestinal symptoms due to pressure of the costal margin on the abdomen, dyspnea or dysphagia, atlantoaxial or cervical subluxation or dislocation, or neurologic symptoms due to nerve root stretching.

Additionally, under the General Rating Formula for Diseases and Injuries of the Spine, any associated objective neurologic abnormalities are evaluated separately under an appropriate Diagnostic Code.  

In rating peripheral nerves in the lower extremities, the rating schedule provides a 10 percent rating for mild incomplete paralysis and a 20 percent rating for moderate incomplete paralysis, all depending on the particular nerve or nerve group of the lower extremity that is affected.  38 C.F.R. § 4.124a, Diagnostic Codes 8520-8730.  

In this case, the medical evidence consists of VA examinations in February 2008 and August 2008 and VA records.  X-rays of the lumbar spine in February 2008 showed 15 degrees of dextroscoliosis at L1, degenerative anterior osteophytosis, and loss of disc height from L5-S1.  Findings on a VA MRI of the lumbar spine in September 2008, indicating slight scoliosis, facet hypertrophy, and multilevel degenerative disc disease.  

On review, the medical evidence does not show that the Veteran's lumbar spine disability involves loss of range of motion to the extent that forward flexion is 60 degrees or less or that the combined range of motion of the lumbar spine is 120 degrees or less.  

Where recorded on the VA examinations, findings of forward flexion were shown to be 80 degrees and greater with the other ranges of motion (extension, right and left lateral flexion, and right and left rotation) each shown to be 25 degrees or greater.  Moreover, VA records also do not show forward flexion was 60 degrees or less or that the combined range of motion of the lumbar spine was 120 degrees or less.  Numerous records show that the low back was limited but only to a mild degree.  Further, the examinations do not show evidence of fatigue, weakness, or guarding.  Gait was described as normal.  Although there was X-ray and MRI evidence of slight scoliosis, the examiner noted that there was no spasm.  




VA records show a diagnosis of chronic lumbago, but clinical findings regarding the lumbosacral spine consistently show only mild limitation of motion.  Thus, the evidence clearly shows that the rating for the lumbar spine is properly rated at 10 percent under Diagnostic Code 5242 for the period considered in this appeal.  

As noted, Diagnostic Code 5242 is for application with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  This implies that the factors for consideration under the holding in DeLuca v. Brown, 8 Vet. App. 202 (1995) are now contemplated in the rating assigned under the general rating formula.

Even if DeLuca factors are not contemplated in the rating, there is no evidence to demonstrate with specific clinical findings expressed in degrees of limited motion that pain on use or during flare-ups results in additional functional limitation to the extent that forward flexion of the thoracolumbar spine was limited to 60 degrees or that the combined range of motion of the lumbar spine was 120 degrees or less.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The VA examiner in February 2008 took into account pain on use and flare-ups, stating that there were no flare-ups and that there was no additional loss of motion on repetitive use of the lumbar spine.  The examiner did note when pain began on active motion, finding that pain on forward flexion was shown at 65 degrees, with pain at the other ranges of motion (extension, right and left lateral flexion, and right and left rotation) each shown at 20 degrees or greater.  There was no pain on motion at the time of the September 2008 VA examination.  Thus, although painful motion was taken into account on range of motion studies, the findings still demonstrate that the Veteran's lumbar spine disability meets the criteria for a 10 percent, and no higher, rating under Code 5242.     

Further, as to whether the evidence demonstrates associated objective neurologic abnormalities, which are to be evaluated separately, the Board notes that service connection is established specifically for osteoarthritis and not a degenerative disc disease, which is evident on X-ray and MRI.  


In any case, the examinations did not reveal any objective neurological abnormalities of the lumbar segments of the spine, other than localized pain of the low back.  That is, there was no evidence of radiation of pain, bowel or bladder impairment, paresthesias, numbness, or motor or sensory impairment.  Thus, throughout the period of the appeal, the Board finds no evidence of objective neurological abnormality for a compensable rating under any pertinent neurologic criteria.

The Board notes that the Veteran's lumbar spine osteoarthritis has affected his performance of usual daily activities.  The examinations noted that there were mild effects on shopping, traveling/driving, and feeding; that there were moderate effects on performing chores and on recreation; and that there were severe effects on exercise and sports.  He was not employed.  Upon the application of the General Rating Formula for Diseases and Injuries of the Spine, however, the Veteran's lumbar spine disability would warrant a rating higher than 10 percent.

In summary, application of the rating criteria does not result in a rating higher than 10 percent for the Veteran's osteoarthritis of the lumbar spine.  In arriving at this conclusion, the Board has considered whether assignment of "staged" ratings under Hart v. Mansfield, 21 Vet. App. 505 (2007) was appropriate.

Total Disability Compensation Rating

A total disability rating for compensation based on individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability:  (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g., orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.

Where the percentage requirements are not met, entitlement to the benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disability.  38 C.F.R. § 4.16(b).

In this case, the Veteran's service-connected disabilities consist of the following:  osteoarthritis of the right knee, which is rated as 10 percent disabling; osteoarthritis of the left knee, which is rated as 10 percent disabling; and osteoarthritis of the lumbar spine, which is rated as 10 percent disabling.  The Veteran's combined rating is 30 percent, which does not meet the threshold minimum schedular percentage standards for a total disability rating for compensation based on individual unemployability under 38 C.F.R. § 4.16(a).


ORDER

A rating higher than 10 percent for osteoarthritis of the right knee is denied.

A rating higher than 10 percent for osteoarthritis of the left knee is denied.  

A rating higher than 10 percent for osteoarthritis of the lumbar spine is denied.  

A schedular total disability rating for compensation based on individual unemployability is denied.  



REMAND

Where, as here, the schedular percentage requirements for total disability rating for compensation based on individual unemployability have not been met, an extraschedular rating may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disability.  38 C.F.R. § 4.16(b).

The evidence in the file shows that at the time of VA examinations in February 2008 and September 2008, the examiner noted that the Veteran was unemployed but that his service-connected knee and lumbar spine disabilities affected the performance of various daily activities from a mild to severe degree.

In statements of April 2008, January 2009, and September 2009, the Veteran maintained that his service-connected bilateral knee and lumbar spine disabilities have kept him from gainful employment.  In April 2008, he furnished a list of his most recent jobs, which were short-term because he states he was unable to maintain them due to the constant pain from his disabilities.  He asserts that he last worked full-time in October 2004 and that he became too disabled to work in December 2007.  

In light of the above, the case is REMANDED for the following action:

1.  Pursuant to 38 C.F.R. § 4.16(b), refer the claim for a total disability rating for compensation based on individual unemployability to VA's Director of Compensation and Pension Service for extraschedular consideration.






2.  After the development is completed, adjudicate the claim on an extraschedular basis under 38 C.F.R. § 4.16(b).  If the benefit remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


